El Juez A soot ado Se. Wole,
emitió la opinión del tribunal.
Presentada una orden de ejecución de sentencia dictada por la Corte Municipal de Utuado al Registrador de la Pro-piedad de Arecibo, se negó éste a inscribirla sustancialmente por'el fundamento de que la cuantía de la reclamación que se trataba de hacer efectiva excedía a la suma de quinientos dó-lares, y por tanto que dicha corte municipal carecía de juris-dicción.
Las leyes de la sesión de 1904, página 93, indican que un juez municipal tiene jurisdicción sobre todos los asuntos civi-les en su distrito hasta la suma de quinientos dólares, inte-reses inclusive. La orden ante nos trata de hacer efectiva la suma de $497 con intereses inclusive desde la fecha de la orden y sostiene el apelante que la jurisdicción ha de determinarse no por los 'intereses concedidos en la sentencia, sino por la reclamación hecha en la demanda.
De la orden o escrito sometido en este caso aparece que la sentencia fué por la suma de $497 y que los intereses sólo corrían a partir o inmediatamente después de la sentencia. No consta que hubiera una reclamación en exceso de la suma de quinientos dólares, o que la acción fuera establecida por intereses además del principal. Por el contrario, lo que consta es que la acción estaba dentro de la cuantía de quinien-tos dólares, siendo la reclamación como hemos dicho, por la suma de $497.
Debe revocarse la nota del registrador y verificarse la anotación del embargo decretado.

Revocada la nota recurrida y ordenada la ano-tación del embargo.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutchison y Franco Soto.